

117 HR 1767 IH: Defense Language Improvement Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1767IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Panetta introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to authorize the Defense Language Institute to award a Bachelor of Arts degree in a foreign language, and for other purposes.1.Short titleThis Act may be cited as the Defense Language Improvement Act or the DLI Act.2.Defense Language Institute Foreign Language Center(a)Authority To award bachelor’s degreesSection 2168 of title 10, United States Code, is amended—(1)in the section heading, by striking Associate and inserting Associate or Bachelor; and(2)by amending subsection (a) to read as follows:(a)Subject to subsection (b), the Commandant of the Defense Language Institute may confer—(1)an Associate of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree; or(2)a Bachelor of Arts degree in a foreign language upon any graduate of the Foreign Language Center of the Institute who fulfills the requirements for that degree..(b)Clerical amendmentThe table of sections at the beginning of chapter 108 of title 10, United States Code, is amended by striking the item relating to section 2168 and inserting the following new item:2168. Defense Language Institute Foreign Language Center: degree of Associate or Bachelor of Arts in foreign language..